DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

Status of the Claims – Election/Restrictions

Applicant’s election of Claims 8-15 without traverse in the reply filed on 08/22/2022 is acknowledged.  Claims 1-7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  This communication is a First Action Non-Final on the merits. Claims 8-15, as originally filed on 05 January 2021 are currently pending, Claims 1-7 and 16-20 are withdrawn and claims 8-15 have been considered below.

Priority

This application claims continuation status priority of U.S. Application Serial No. 16/109,997, filed on August 23, 2018, which is a continuation of U.S. Application Serial No. 14/244,676, filed on April 3, 2014, which is a continuation of U.S. Application Serial No. 13/009,533, filed on January 19, 2011, which claims priority to U.S. Provisional Application Serial No. 61/296,098, filed on January 19, 2010, and to U.S. Provisional Application Serial No. 61/355,367, filed on June 16, 2010, and to U.S. Provisional Application Serial No. 61/371,067, filed on August 5, 2010, and to U.S. Provisional Application Serial No. 61/371,072, filed on August 5, 2010, and to U.S. Provisional Application Serial No. 61/375,140, filed on August 19, 2010, and to U.S. Provisional Application Serial No. 61/377,806, filed on August 27, 2010, and to U.S. Provisional Application Serial No. 61/393,174, filed on October 14, 2010, and to U.S. Provisional Application Serial No. 61/393,781, filed on October 15, 2010, and to U.S. Provisional Application Serial No. 61/412,379, filed on November 10, 2010, and to U.S. Provisional Application Serial No. 61/413,562, filed on November 15, 2010, and is a Continuation-In-Part of U.S. Patent Application No. 12/898,928 filed on October 6, 2010.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 11, the claim is unclear because it recites the limitation "transferring the content" in line 1 and yet was already transferred in line 3 of independent claim 8.  Does the applicant want to “present” or “display” the content after receipt of the second code?
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
REFERENCE IN DEPENDENT FORMS.—Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claims 11 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In regards to claims 11, the claim is unclear because it recites the limitation "transferring the content" in line 1 and yet was already transferred in line 3 of the independent claim 8.  Even if the applicant meant presenting or displaying after receipt of the second code, this already occurred in line 8 of the independent claim 8, since the content was displayed after comparing the two codes and the two codes could only have been compared if the second code had already been received.  Hence, the applicant is claiming an action that has already occurred and not limiting the claim further.  
Therefore Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory? 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 8-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 8-15, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 8-15 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 8-15 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 8-15 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 8 will be the basis of the following 101 analysis.  
STEP 1: Representative claim 8 is directed toward a method, which is a process, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1 recites, in part, 
transferring content to a mobile computing device;  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
transferring a first code to a mobile computing device, the first code being associated with the content; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
receiving a plurality of claims for the conversion from one or more entities; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
wirelessly receiving a second code with the mobile computing device; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
comparing at least part of the first code with at least part of the second code, and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
presenting the content on the mobile computing device after comparing and having found a match between at least part of the first and second codes.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
These limitations set forth a concept of sending and receiving data to present content which may be advertisements.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
Further, The significant step is comparing data, that may or may not be, performed by a computer, ergo it is Organizing Human Activity.  
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-3 and 9-12 and their related text of the specification (US Patent Application Publication No. 2021/0374798 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of mobile device. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 9-15 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 8-15 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language. 

Claims 8-12 and 15 are rejected under 35 U.S.C. 102(b) as being anticipated by Sloane (US Patent No. 5,918,211 – Hereinafter Sloane).
Claim 8:
Sloane discloses;
A method of releasing content on a mobile computing device upon the occurrence of an event, the method comprising: 
transferring content to a mobile computing device; (See at least Col 8 lines 13-49 -  Sending a message and at least FIGS. 8a-8c and their related text.) 
transferring a first code to a mobile computing device, the first code being associated with the content. (See at least Col 8 lines 13-49.) 
wirelessly receiving a second code with the mobile computing device; (See at least Col 8 lines 13-49 -  When the alternative product is scanned the second code (UPC) is wirelessly received at the hand held.) 
comparing at least part of the first code with at least part of the second code, and (See at least Col 8 lines 13-49 -  after scanning the shelf code the second the discount is displayed.)
presenting the content on the mobile computing device after comparing and having found a match between at least part of the first and second codes. (See at least Col 8 lines 13-49 -  after scanning the shelf code the second the discount is displayed.)
Claim 9:
Sloane discloses “wherein wirelessly receiving a second code occurs within a retail store” in at least Col 7, lines 49-56.
Claim 10:
Sloane discloses “wherein the content is promotional content associated with a product, wherein receipt of the second code indicates that the mobile computing device is near the product” in at least Col 7, lines 49-56  and Col 8 lines 13-49.
Claim 11:
Sloane discloses “wherein transferring the content to the mobile computing device occurs after receipt of the second code” in at least Col 7, lines 49-56  and Col 8 lines 13-49.
Claim 12:
Sloane discloses “presenting the content on the mobile computing device comprises prompting the consumer regarding interaction with an interactive sign, the interactive sign being a display device separate from the mobile computing device” via scanning the shelf code in at least Col 7, lines 49-56  and Col 8 lines 13-49.
Claim 15:
Sloane discloses “wherein the content includes information relating to at least one of a coupon, a promotion, or an incentive” in Col 7, lines 49-56  and Col 8 lines 13-49.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Sloane and further in view of Agarwal et al. (US Patent Application Publication No. 2010/0105409 A1 – Hereinafter Agarwal).  
Claim 13:
Sloane discloses all the limitations of claim 8 above, but Sloane does not appear to specify a service set identifier (SSID) as a method for securing and decrypting the information.
Agarwal teaches deliver location-sensitive messages (e.g., advertisements, coupons, store information, etc.) to mobile devices using the SSID as where one of the fields of the SSID is used to unlock and deliver the content in at least paragraph 0072.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Sloane by using the SSID as taught by Agarwal in order to have the network involved in encrypting and decrypting the coupon information to prevent fraud and allow for merchant specific content.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 14:
The combination of Sloane and Agarwal teaches all the limitations of claim 14 above.  
Further, Agarwal teaches sending part of the second code when it mentions “triggers the client to send a directed Probe Request to the AP that sent the coupon. The SSID field of the Probe Request frame can contain a plurality of fields” in at least paragraph 0072.  
The motivation to combine Sloane and Agarwal is the same as disclosed in Claim 13 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  


Conclusion


The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure: 
Malkin et al. US Patent Application Publication No. 2003/0009394 A1 – coupon via location in a retail environment , 
Mankoff US Patent Application Publication No. 2005/0071230 A1 – coupon validation, 
Kanno et al.  US Patent Application Publication No. 2010/0094759 A1 – code validation, and 
Horstemeyer US Patent No. 7,876,239 B2 – secure messaging with authentication indicia. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681